                                                                 1   HUNTON ANDREWS KURTH LLP
                                                                     Ann Marie Mortimer (SBN 169077)
                                                                 2
                                                                     amortimer@HuntonAK.com
                                                                 3   Jason J. Kim (SBN 221476)
                                                                 4   kimj@HuntonAK.com
                                                                     550 South Hope Street, Suite 2000
                                                                 5   Los Angeles, California 90071-2627
                                                                 6   Telephone: (213) 532-2000
                                                                     Facsimile: (213) 532-2020
                                                                 7
                                                                 8   Attorneys for Defendant
                                                                     NAVY FEDERAL CREDIT UNION
                                                                 9
                                                                10
                                                                                              UNITED STATES DISTRICT COURT
                                                                11
                           Los Angeles, California 90071-2627




                                                                                        SOUTHERN DISTRICT OF CALIFORNIA
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                     KELISSA RONQUILLO, individually           CASE NO.: 18-CV-2145-BEN-MDD
                                                                14   and on behalf of all others similarly
                                                                15   situated,                                 DEFENDANT NAVY FEDERAL
                                                                                                               CREDIT UNION’S MEMORANDUM
                                                                16               Plaintiff,                    OF POINTS AND AUTHORITIES IN
                                                                                                               SUPPORT OF MOTION TO DISMISS
                                                                17                                             PLAINTIFF’S COMPLAINT AND
                                                                           v.                                  STRIKE CLASS ALLEGATIONS
                                                                18
                                                                19   NAVY FEDERAL CREDIT UNION                 [Notice of Motion and Motion to Dismiss
                                                                                                               filed concurrently herewith]
                                                                20               Defendant.
                                                                                                               Date:       December 17, 2018
                                                                21                                             Time:       10:30 a.m.
                                                                22                                             Crtm.:      5A

                                                                23                                             Complaint Filed: September 14, 2018
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                  MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                             CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1                                            TABLE OF CONTENTS
                                                                 2   I.     INTRODUCTION ........................................................................................1
                                                                 3
                                                                     II.    FACTS .........................................................................................................2
                                                                 4
                                                                     III.   PLAINTIFF’S PLEADING BURDEN ON A MOTION TO DISMISS ........3
                                                                 5
                                                                 6   IV.    PLAINTIFF’S SOLE CAUSE OF ACTION UNDER THE CCRAA
                                                                            FAILS AS A MATTER OF LAW ................................................................4
                                                                 7
                                                                            A.       Plaintiff Has Not And Cannot Plead An Inaccuracy Based On The
                                                                 8                   Alleged Failure To Comply With “Metro 2” Standards.......................4
                                                                 9
                                                                            B.       Plaintiff Has Not And Cannot Plead Damages—A Requisite
                                                                10                   Element Of Her CCRAA Claim ..........................................................5
                                                                11          C.       Plaintiff Has Not And Cannot Plead Facts Justifying Statutory
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                   Punitive Damages ...............................................................................6
                                                                13   V.     PLAINTIFF’S CLASS ACTION ALLEGATIONS SHOULD BE
                                                                14          STRICKEN...................................................................................................7

                                                                15          A.       The Legal Standard For A Motion To Strike Class Allegations ..........7
                                                                16          B.       Plaintiff’s Class Allegations Fail And Cannot Be Cured .....................9
                                                                17   VI.    CONCLUSION .......................................................................................... 11
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                                 i
                                                                                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                      MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                                 CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1                                         TABLE OF AUTHORITIES
                                                                 2                                                                                                               Page(s)
                                                                 3
                                                                     Cases
                                                                 4
                                                                     Adams v. Johnson,
                                                                 5     355 F.3d 1179 (9th Cir. 2004) ............................................................................4
                                                                 6
                                                                     Ashcroft v. Iqbal,
                                                                 7      556 U.S. 662 (2009) ....................................................................................... 3, 5
                                                                 8   Basconcello v. Experian Info. Sols., Inc.,
                                                                 9     2017 WL 1046969 (N.D. Cal. Mar. 20, 2017) ........................................... passim
                                                                10   Bates v. Bankers Life & Cas. Co.,
                                                                11      848 F.3d 1236 (9th Cir. 2017) ............................................................................9
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Bd. of Educ. of Twp. High Sch. v. Climatemp, Inc.,
                                                                        1981 WL 2033 (N.D. Ill. Feb. 20, 1981) ............................................................8
                                                                13
                                                                14   Bell Atlantic Corp. v. Twombly,
                                                                        550 U.S. 544 (2007) ...........................................................................................3
                                                                15
                                                                     Duarte v. J.P. Morgan Chase Bank,
                                                                16     2014 WL 12561052 (C.D. Cal. Apr. 7, 2014) ...................................... 2, 6, 9, 10
                                                                17
                                                                     Eclectic Props. E., LLC v. Marcus & Millichap Co.,
                                                                18      751 F.3d 990 (9th Cir. 2014) ..............................................................................5
                                                                19   General Tel. Co. of S.W. v. Falcon,
                                                                20     457 U.S. 147 (1982) ...........................................................................................9
                                                                21   Jackson v. Motel 6 Multipurpose, Inc.,
                                                                22      130 F.3d 999 (11th Cir. 1997) ............................................................................8

                                                                23   Jugoz v. Experian Info. Sols., Inc.,
                                                                        2017 WL 2720184 (N.D. Cal. June 23, 2017) ........................................ 2, 4, 6, 7
                                                                24
                                                                25   Kamm v. Cal. City Dev. Co.,
                                                                       509 F.2d 205 (9th Cir. 1975) ..............................................................................9
                                                                26
                                                                     Kay v. Wells Fargo & Co. N.A.,
                                                                27
                                                                       2007 WL 2141292 (N.D. Cal. July 24, 2007).....................................................9
                                                                28
                                                                                                                               ii
                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                        MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                                   CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   McPeak v. S-L Distrib. Co.,
                                                                       2014 WL 4388562 (D.N.J. Sept. 5, 2014) ..........................................................8
                                                                 2
                                                                 3   Mensah v. Experian Info. Sols., Inc.,
                                                                       2017 WL 1246892 (N.D. Cal. Apr. 5, 2017) ......................................................5
                                                                 4
                                                                     Mladenov v. Wegmans Food Mkts., Inc.,
                                                                 5
                                                                       124 F. Supp. 3d 360, 368 (D.N.J. 2015) .............................................................8
                                                                 6
                                                                     Olsen v. Experian Info. Sols., Inc.,
                                                                 7      2017 WL 1046962 (N.D. Cal. Mar. 20, 2017) .................................................. 10
                                                                 8
                                                                     Sanders v. Apple Inc.,
                                                                 9      672 F. Supp. 2d 978 (N.D. Cal. 2009) ................................................................8
                                                                10   Stubbs v. McDonald’s Corp.,
                                                                11      224 F.R.D. 668 (D. Kan. Nov. 12, 2004) ...........................................................8
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Tietsworth v. Sears,
                                                                13      720 F. Supp. 2d 1123 (N.D. Cal. 2010) ..............................................................8

                                                                14   Trujillo v. First Am. Registry, Inc.,
                                                                        157 Cal. App. 4th 628 (2007) .............................................................................6
                                                                15
                                                                16   Walls ex rel. Herself v. Wells Fargo Bank, N.A. (In re Walls),
                                                                       262 B.R. 519 (Bankr. E.D. Cal. 2001).......................................................... 8, 10
                                                                17
                                                                     Woodard v. FedEx Freight E., Inc.,
                                                                18     250 F.R.D. 178 (M.D. Pa. 2008) ........................................................................7
                                                                19
                                                                     Young v. Harbor Mortor Works, Inc.,
                                                                20     2009 WL 187793 (N.D. Ind. Jan. 27, 2009) ................................................. 6, 10
                                                                21
                                                                     Statutes
                                                                22
                                                                     Cal. Civ. Code § 1785.31 .................................................................................... 5, 6
                                                                23
                                                                     Rules
                                                                24
                                                                25   Fed. R. Civ. Proc. 12 ...............................................................................................8

                                                                26   Fed. R. Civ. Proc. 23 ........................................................................................... 8, 9
                                                                27
                                                                28
                                                                                                                                iii
                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                        MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                                   CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                 2   I.    INTRODUCTION
                                                                 3         Plaintiff has sued Navy Federal Credit Union under the California Consumer
                                                                 4   Credit Reporting Agencies Act (“CCRAA”)—California’s version of the Fair Credit
                                                                 5   Reporting Act (“FCRA”)—based on an alleged “inaccuracy” in the reporting of her
                                                                 6   debt. Plaintiff admits Navy Federal accurately “report[ed] to the Credit Bureaus that
                                                                 7   [her] account was paid in full, has a zero balance, and is closed.” Compl. ¶ 23.
                                                                 8   Notwithstanding that admission, Plaintiff claims she suffered damages because
                                                                 9   potential creditors must have believed she still had continuing monthly payment
                                                                10   obligations on that “paid in full,” “zero balance,” and “closed” account—simply
                                                                11   because Navy Federal “continues to report a $114.00 monthly payment.” Id. ¶ 24.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Not only must potential creditors have believed this obligation existed, but they must
                                                                13   have denied her credit she would have obtained but for this obligation. Plaintiff’s
                                                                14   claim stretches the bounds of plausibility, and it should be dismissed.
                                                                15         No “reasonable potential creditor would find the reporting ‘misleading in such a
                                                                16   way and to such an extent that it can be expected to adversely affect credit decisions.’”
                                                                17   Basconcello v. Experian Info. Sols., Inc., 2017 WL 1046969, at *7 (N.D. Cal. Mar. 20,
                                                                18   2017) (quoting Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir.
                                                                19   2009)). And that is made plain by Plaintiff’s complete failure to allege actual
                                                                20   damages. No one denied Plaintiff credit. No one lowered Plaintiff’s credit limits.
                                                                21   And no one imposed higher interest rates on Plaintiff. Quite simply, Plaintiff pleads
                                                                22   no adverse credit decisions were made as a result of Navy Federal’s reporting of her
                                                                23   debt. So it comes as no surprise that Plaintiff’s CCRAA complaint is subject to
                                                                24   dismissal for multiple, independent reasons:
                                                                25         First, as stated above, Plaintiff fails to allege an actionable “inaccuracy.” She
                                                                26   bases her “inaccuracy” claim on Navy Federal’s alleged failure to comport with some
                                                                27   non-specified portion of the “Metro 2 Guidelines.” But courts consistently have held
                                                                28
                                                                                                                1
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   that “noncompliance with Metro 2 standards, standing alone, does not render a report
                                                                 2   inaccurate.” Jugoz v. Experian Info. Sols., Inc., 2017 WL 2720184, at *5 (N.D. Cal.
                                                                 3   June 23, 2017). Plaintiff’s CCRAA claim fails on that basis alone.
                                                                 4         Second, as stated above, Plaintiff fails to allege “actual damages,” as the
                                                                 5   CCRAA expressly requires. And even if she had, Plaintiff does not come close to
                                                                 6   alleging the sort of willful conduct necessary to sustain an award of punitive damages.
                                                                 7         Third, Plaintiff’s inability to allege “actual damages” in her own right
                                                                 8   demonstrates precisely why she cannot bring her CCRAA claim on behalf of others.
                                                                 9   “Making such a showing of actual harm on behalf of every class member is not
                                                                10   feasible in this case, as the impact of [Navy Federal’s alleged] conduct necessarily
                                                                11   varies depending on whether or not class members were denied credit opportunities,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   incurred higher interest rates, or suffered some other kind of harm as a result of [Navy
                                                                13   Federal’s alleged] reporting.” Duarte v. J.P. Morgan Chase Bank, 2014 WL
                                                                14   12561052, at *3 (C.D. Cal. Apr. 7, 2014). In the unlikely event Plaintiff’s claims are
                                                                15   not dismissed, the Court should strike the class allegations.
                                                                16   II.   FACTS
                                                                17         Plaintiff claims she owed a debt to Navy Federal that she “resolved” before she
                                                                18   filed this lawsuit. Compl. ¶¶ 21-22. Plaintiff admits Navy Federal has been and
                                                                19   continues to “report[]to the Credit Bureaus that the account was paid in full, has a zero
                                                                20   balance, and is closed.” Id. ¶ 23. Notwithstanding that admission, Plaintiff alleges
                                                                21   that Navy Federal “continues to report a $114.00 monthly payment.” Id. ¶ 24.
                                                                22   Plaintiff claims her monthly payment instead “should be reported as $0.” Id. ¶ 25.
                                                                23   Citing no portion of the “Metro 2 Guidelines” whatsoever, Plaintiff claims Navy
                                                                24   Federal’s reporting “fails to comply with the Metro 2 Guidelines.” Id. ¶ 26.
                                                                25         According to Plaintiff, the “Metro 2 system creates a uniform standard for the
                                                                26   meaning given to each field provided, which fosters consistency in how furnishers
                                                                27   formulate data to report to the credit bureaus, which ultimately leads to objective
                                                                28
                                                                                                                 2
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   credit evaluations.” Compl. ¶ 27. Of course, nothing in the CCRAA requires Navy
                                                                 2   Federal to comply with any “Metro 2 Guidelines” or the “Metro 2 system.” And
                                                                 3   Plaintiff’s complaint fails to allege otherwise.
                                                                 4          But that is not the only material omission from Plaintiff’s complaint. Notably
                                                                 5   absent are any allegations that Plaintiff suffered actual damages as a result of Navy
                                                                 6   Federal’s alleged failure to comply with the “Metro 2 Guidelines.” For example,
                                                                 7   Plaintiff does not allege loss of credit, lowered credit limits, or that she obtained
                                                                 8   higher interest rates. Rather, Plaintiff offers mere legal conclusions: “As a result of
                                                                 9   Defendant’s improper and unauthorized conduct, Plaintiff has suffered actual damages
                                                                10   due to Defendant’s misrepresentations regarding Plaintiff’s current payment
                                                                11   obligations.” Compl. ¶ 30. Plaintiff claims “Defendant’s inaccurate and negative
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   reporting damaged Plaintiff’s creditworthiness.” Id. ¶ 34. But there are no facts
                                                                13   supporting that conclusory recital.
                                                                14   III.   PLAINTIFF’S PLEADING BURDEN ON A MOTION TO DISMISS
                                                                15          To survive dismissal, Plaintiff must allege facts that demonstrate a “plausible”
                                                                16   basis for relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007).
                                                                17   “Threadbare recitals of the elements of a cause of action, supported by mere
                                                                18   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                                                19   (citation omitted). Indeed, the complaint must “raise a reasonable expectation that
                                                                20   discovery will reveal evidence of [the alleged infraction].” Twombly, 550 U.S. at 556.
                                                                21   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
                                                                22   requires more than labels and conclusions, and a formulaic recitation of the elements
                                                                23   of a cause of action will not do.” Id. at 555. A plaintiff must plead “factual content
                                                                24   that allows the court to draw the reasonable inference that the defendant is liable for
                                                                25   the misconduct alleged.” Iqbal, 556 U.S. at 678.
                                                                26          Factual allegations that establish no “more than a sheer possibility” of liability
                                                                27   are not sufficient. Id. Indeed, mere “conclusory allegations of law and unwarranted
                                                                28
                                                                                                                  3
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d
                                                                 2   1179, 1183 (9th Cir. 2004). Plaintiff’s one and only claim under the CCRAA fails
                                                                 3   under those precepts. It should be dismissed.
                                                                 4   IV.   PLAINTIFF’S SOLE CAUSE OF ACTION UNDER THE CCRAA FAILS
                                                                 5         AS A MATTER OF LAW
                                                                 6         Through her sole cause of action, Plaintiff claims Navy Federal violated Section
                                                                 7   1785.25(a) of the California Civil Code, which, in turn, states that a “person shall not
                                                                 8   furnish information on a specific transaction or experience to any consumer credit
                                                                 9   reporting agency if the person knows or should know the information is incomplete or
                                                                10   inaccurate.” Cal. Civ. Code § 1785.25(a); Compl. ¶ 28.
                                                                11         “[B]ecause the CCRAA is substantially based on the [federal Fair Credit
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Reporting Act (“FCRA”)], judicial interpretation of the federal provisions is
                                                                13   persuasive authority and entitled to substantial weight when interpreting the California
                                                                14   provisions.” Jugoz, 2017 WL 2720184, at *8 (quoting Carvalho v. Equifax Info.
                                                                15   Servs., LLC, 629 F.3d 876, 889 (9th Cir. 2010)). Applying settled jurisprudence under
                                                                16   the CCRAA and FCRA, it is plain that Plaintiff has not and cannot plead facts
                                                                17   sufficient to move forward on her sole cause of action under the CCRAA.
                                                                18         A.     Plaintiff Has Not And Cannot Plead An Inaccuracy Based On The
                                                                19                Alleged Failure To Comply With “Metro 2” Standards
                                                                20         Plaintiff claims Navy Federal violated the CCRAA because it allegedly
                                                                21   “fail[ed] to comply with the Metro 2 Guidelines.” Compl. ¶ 26. Plaintiff does not
                                                                22   quote any portion of the Metro 2 Guidelines that purports to require Navy Federal to
                                                                23   report her debt in the manner alleged. But even if she did, the claim would fail.
                                                                24         As numerous courts have held, “noncompliance with Metro 2 standards,
                                                                25   standing alone, does not render a report inaccurate.” Jugoz, 2017 WL 2720184, at *5
                                                                26   (citing Basconcello, 2017 WL 1046969, at *7 (dismissing claims under CCRAA and
                                                                27   FCRA because they do “not mandate compliance with Metro 2 or any other particular
                                                                28
                                                                                                                 4
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   set of industry standards”)); see also Mensah v. Experian Info. Sols., Inc., 2017 WL
                                                                 2   1246892, at *8 (N.D. Cal. Apr. 5, 2017) (collecting cases and holding that “deviation
                                                                 3   from industry standards by itself is insufficient to allege inaccurate or misleading
                                                                 4   reporting”).
                                                                 5         “Rather, the test is whether a reasonable potential creditor would find the
                                                                 6   reporting ‘misleading in such a way and to such an extent that it can be expected to
                                                                 7   adversely affect credit decisions.’” Basconcello, 2017 WL 1046969, at *7 (quoting
                                                                 8   Gorman, 584 F.3d at 1163). Stated differently, “noncompliance [with Metro 2
                                                                 9   Guidelines] does not necessarily make reporting ‘misleading’ if a reasonable creditor
                                                                10   is able to accurately interpret the reporting in context.” Basconcello, 2017 WL
                                                                11   1046969, at *8.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         The Ninth Circuit permits this Court “to draw on its judicial experience and
                                                                13   common sense” when assessing the plausibility of Plaintiff’s CCRAA claim. Eclectic
                                                                14   Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014)
                                                                15   (internal quotations omitted) (quoting Iqbal, 556 U.S. at 679). Applying common
                                                                16   sense here, Plaintiff has no continuing obligation to make monthly payments on a debt
                                                                17   that has been “paid in full,” has a “zero balance,” and is “closed.” Compl. ¶ 23; see
                                                                18   also Basconcello, 2017 WL 1046969, at *8 (“If the bankruptcy filing is noted on the
                                                                19   credit report, and it is clear to a reasonable potential creditor that the balances reported
                                                                20   are the original loan terms (not the balances as modified by the Chapter 13 plan), then
                                                                21   there is nothing inherently misleading about the reporting.”). Plaintiff’s lone claim
                                                                22   under the CCRAA should be dismissed because there is no actionable inaccuracy.
                                                                23         B.       Plaintiff Has Not And Cannot Plead Damages—A Requisite Element
                                                                24                  Of Her CCRAA Claim
                                                                25         Even if Plaintiff could plead a cognizable “inaccuracy,” her CCRAA claim fails
                                                                26   nonetheless. To state a claim under the CCRAA, Plaintiff must plead actual damages.
                                                                27   Cal. Civ. Code § 1785.31(a) (statutory standing expressly limited to a “consumer who
                                                                28
                                                                                                                  5
                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                    MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                               CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   suffers damages”); see also Duarte, 2014 WL 12561052, at *3 (“[A]ctual damage is
                                                                 2   properly construed as either ‘an element of a CCRAA cause of action or a prerequisite
                                                                 3   to standing.’”) (quoting Trujillo v. First Am. Registry, Inc., 157 Cal. App. 4th 628, 639
                                                                 4   (2007)); Jugoz, 2017 WL 2720184, at *6 (dismissing CCRAA claim where plaintiff,
                                                                 5   among other things, had “not alleged any resulting harm”); Basconcello, 2017 WL
                                                                 6   1046969, at *11 (dismissing CCRAA claim where, among other things, “complaint as
                                                                 7   pleaded does not sufficiently allege actual damages”). Here, Plaintiff does not even
                                                                 8   attempt to plead actual damages.
                                                                 9         As stated above, Plaintiff offers conclusory recitals only. Plaintiff pleads no
                                                                10   facts showing she “was denied credit, lost credit, had h[er] credit limits lowered, or
                                                                11   was required to pay a higher interest rate for credit.” Young v. Harbor Mortor Works,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Inc., 2009 WL 187793, at *5 (N.D. Ind. Jan. 27, 2009); see also Jugoz, 2017 WL
                                                                13   2720184, at *6 (citing Young and noting examples of actual damages include “lost
                                                                14   credit,” lowered “credit limits,” imposition of “higher interest rate for credit”).
                                                                15   Plaintiff’s failure to plead any of those adverse credit decisions were made as a result
                                                                16   of Navy Federal’s allegedly “inaccurate” reporting dooms her CCRAA claim.
                                                                17         C.     Plaintiff Has Not And Cannot Plead Facts Justifying Statutory
                                                                18                Punitive Damages
                                                                19         Plaintiff seeks an award of statutory punitive damages under Section
                                                                20   1785.31(a)(2)(B). Compl., Prayer for Relief. Of course, statutory punitive damages
                                                                21   are allowed only where a plaintiff first demonstrates she suffered actual damages. See
                                                                22   1785.31(a) (only allowing claims by those who have suffered damages); Duarte, 2014
                                                                23   WL 12561052, at *3 (“[U]nder California law, actual damages are a prerequisite to
                                                                24   recovering punitive damages (and injunctive relief) under the CCRAA.”) (citing
                                                                25   Trujillo, 157 Cal. App. 4th at 637-38).
                                                                26         Even if Plaintiff could prove actual damages, to obtain statutory punitive
                                                                27   damages, Plaintiff must plead facts showing Navy Federal’s violation of the CCRAA
                                                                28
                                                                                                                  6
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   was willful. To do this, however, Plaintiff “must allege, at a minimum, that [Navy
                                                                 2   Federal]’s reading of the [CCRAA] is objectively unreasonable.” Jugoz, 2017 WL
                                                                 3   2720184, at *7 (citation omitted). Plaintiff does not come remotely close to making
                                                                 4   that showing. Nor can she, “[g]iven the body of law … against plaintiff’s primary
                                                                 5   theory of liability.” Basconcello, 2017 WL 1046969, at *10. As the court in held in
                                                                 6   Basconcello when it dismissed a CCRAA claim that similarly alleged a failure to
                                                                 7   comply with “Metro 2 Guidelines”:
                                                                 8                Plaintiff’s willfulness allegations appear to derive from the
                                                                 9                noncompliance with Metro 2 standards. The ostensible
                                                                                  argument is that statutory damages are available because
                                                                10
                                                                                  defendants knew about the industry standards and
                                                                11                intentionally chose not to follow them. However, the fact
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                that defendants were aware of the industry standards does
                                                                                  not mean that they were aware that compliance with industry
                                                                13
                                                                                  standards was mandated by FCRA (indeed, it is not). Thus,
                                                                14                defendants could be knowledgeable about Metro 2
                                                                15                standards, but choose not follow them, which would not
                                                                                  render their violations willful.
                                                                16
                                                                17   Id. at *10 (emphasis added). As in Basconcello, Navy Federal’s alleged failure to

                                                                18   follow standards that are not mandated by the CCRAA does not render any alleged

                                                                19   violations willful. Plaintiff’s statutory punitive damages claim should be dismissed.

                                                                20   V.    PLAINTIFF’S CLASS ACTION ALLEGATIONS SHOULD BE

                                                                21         STRICKEN

                                                                22         A.     The Legal Standard For A Motion To Strike Class Allegations

                                                                23         The Court is not required to wait for a plaintiff’s class certification motion

                                                                24   before evaluating class allegations. Woodard v. FedEx Freight E., Inc., 250 F.R.D.

                                                                25   178, 182 (M.D. Pa. 2008) (“[A] district court will strike class action allegations

                                                                26   without permitting discovery or waiting for a certification motion where the complaint

                                                                27   and any affidavits clearly demonstrate that the plaintiff cannot meet the requirements

                                                                28
                                                                                                                 7
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   for a class action.” (citation omitted)).1 “Under Rules 23(c)(1)(A) and 23(d)(1)(D), as
                                                                 2   well as pursuant to Rule 12(f), this Court has authority to strike class allegations prior
                                                                 3   to discovery if the complaint demonstrates that a class action cannot be maintained.”
                                                                 4   Tietsworth v. Sears, 720 F. Supp. 2d 1123, 1146 (N.D. Cal. 2010); Mladenov v.
                                                                 5   Wegmans Food Mkts., Inc., 124 F. Supp. 3d 360, 368 (D.N.J. 2015) (“The Court has
                                                                 6   the authority to strike class allegations at the pleading stage under Fed. R. Civ. P.
                                                                 7   12(f) if the complaint demonstrates that a class action cannot be maintained.” (citation
                                                                 8   omitted)). Courts should strike class allegations “[i]f, as a matter of law, a class
                                                                 9   cannot be certified in this adversary proceeding” because “it would be a waste of the
                                                                10   parties’ resources and judicial resources to conduct discovery on class certification”).
                                                                11   Walls ex rel. Herself v. Wells Fargo Bank, N.A. (In re Walls), 262 B.R. 519, 523
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   (Bankr. E.D. Cal. 2001); McPeak v. S-L Distribution Co., 2014 WL 4388562, at *4
                                                                13   (D.N.J. Sept. 5, 2014) (motion to strike should be granted where the
                                                                14   “inappropriateness of class treatment is evident from the face of the complaint and
                                                                15   from incontrovertible facts”).
                                                                16         On a motion to strike class allegations, the “burden of showing that each
                                                                17   element of Rule 23 [is] met remains with the party seeking class treatment.” Stubbs v.
                                                                18   McDonald’s Corp., 224 F.R.D. 668, 674 (D. Kan. Nov. 12, 2004). A court may
                                                                19   accept as true the substantive allegations in the complaint, but “should not ‘blindly
                                                                20
                                                                     1
                                                                21     See also, e.g., Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1006 (11th Cir.
                                                                     1997) (concluding that Rule 23(b)(3)’s predominance requirement could not be
                                                                22
                                                                     satisfied, and that such failure was “readily apparent from a reading of the …
                                                                23   complaint”); Sanders v. Apple Inc., 672 F. Supp. 2d 978, 990 (N.D. Cal. 2009)
                                                                24   (“Where the complaint demonstrates that a class action cannot be maintained on the
                                                                     facts alleged, a defendant may move to strike class allegations prior to discovery.”)
                                                                25   (citation omitted); Bd. of Educ. of Twp. High Sch. v. Climatemp, Inc., 1981 WL 2033,
                                                                26   at *2 (N.D. Ill. Feb. 20, 1981) (granting motion to strike class allegations and noting
                                                                     that “motions to strike are a reflection of the court’s inherent power to prune
                                                                27   pleadings” and are a useful procedure for “bringing into focus issues the resolution of
                                                                28   which govern[] the broader question of whether a class action is maintainable”).
                                                                                                                8
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   rely on conclusory allegations which parrot Rule 23 requirements [and] … may
                                                                 2   consider the legal and factual issues presented by [the] plaintiff’s complaints.’” Id.
                                                                 3   (quoting J.B. ex rel. Hart v. Valdez, 186 F.3d 1280, 1290 n.7 (10th Cir. 1999)).
                                                                 4         B.     Plaintiff’s Class Allegations Fail And Cannot Be Cured
                                                                 5         A motion to strike is particularly apt here, where the “issues are plain enough
                                                                 6   from the pleadings to determine whether the interests of the absent parties are fairly
                                                                 7   encompassed within the named plaintiff's claim[s].” General Tel. Co. of S.W. v.
                                                                 8   Falcon, 457 U.S. 147, 160 (1982); see also Kamm v. Cal. City Dev. Co., 509 F.2d 205
                                                                 9   (9th Cir. 1975) (affirming order striking class allegations); Bates v. Bankers Life &
                                                                10   Cas. Co., 848 F.3d 1236, 1237-38 (9th Cir. 2017) (order striking class allegations has
                                                                11   same practical effect as denial of motion to certify); Kay v. Wells Fargo & Co. N.A.,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   2007 WL 2141292, at *6 (N.D. Cal. July 24, 2007).
                                                                13         As demonstrated above, a plaintiff cannot recover under the CCRAA without
                                                                14   proving actual harm. As other courts deciding class certification motions under the
                                                                15   CCRAA have found, “[m]aking such a showing of actual harm on behalf of every
                                                                16   class member is not feasible [where] the impact of [the defendant’s] conduct
                                                                17   necessarily varies depending on whether or not class members were denied credit
                                                                18   opportunities, incurred higher interest rates, or suffered some other kind of harm as a
                                                                19   result of [the defendant’s] reporting.” Duarte, 2014 WL 12561052, at *3 (denying
                                                                20   motion to certify where “adjudicating each class member’s entitlement to actual
                                                                21   damages [would] require a highly individualized inquiry to resolve multiple factual
                                                                22   issues”) (citing Schaffer v. Litton Loan Servicing, LP, 2009 WL 9436302, at *8 (C.D.
                                                                23   Cal. Jan. 20, 2009)).
                                                                24         This is not a simple pleading deficiency. Rather, it is a fundamental flaw that
                                                                25   cannot be cured given Plaintiff’s theory. Nor could it be developed factually through
                                                                26   the course of discovery. As a matter of law, there is no manner whatsoever in which
                                                                27   Plaintiff could prove, on a classwide basis and with common proof, that “class
                                                                28
                                                                                                                 9
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   members were denied credit opportunities, incurred higher interest rates, or suffered
                                                                 2   some other kind of harm as a result of [Navy Federal’s alleged] reporting.” Duarte,
                                                                 3   2014 WL 12561052, at *3; see also Olsen v. Experian Info. Sols., Inc., 2017 WL
                                                                 4   1046962, at *9 (N.D. Cal. Mar. 20, 2017) (each putative class member will need to
                                                                 5   prove he or she personally “was denied credit, lost credit, had his credit limits
                                                                 6   lowered, or was required to pay a higher interest rate for credit” to show “actual harm”
                                                                 7   ) (quoting Young, 2009 WL 187793, at *5).
                                                                 8         Plaintiff recognizes the need to prove actual damages and tried, but failed to
                                                                 9   adequately allege such damages. Compl. ¶ 30. And as the CCRAA case law
                                                                10   demonstrates, what potentially constitutes cognizable actual damages—denied credit,
                                                                11   lost credit, credit limits lowered, required to pay a higher interest rate—can only be
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   determined through individualized inquiries aimed at each putative class member.2
                                                                13   This is the antithesis of a class action. Because it is not possible that a class can be
                                                                14   certified in this case, “it would be a waste of the parties’ resources and judicial
                                                                15   resources to conduct discovery on class certification.” In re Walls, 262 B.R. at 523.
                                                                16   Accordingly, the class allegations should be stricken.
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26   2
                                                                       The question whether there was an inaccuracy is also not susceptible to class
                                                                27   treatment. As demonstrated above, that question can only be answered by looking at
                                                                28   each individual credit report in its totality.
                                                                                                                    10
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
                                                                 1   VI.   CONCLUSION
                                                                 2         For these reasons, the Court should dismiss Plaintiff’s complaint. In the event
                                                                 3   the Court does not dismiss the complaint, it should strike Plaintiff’s class allegations.
                                                                 4   Because the stated defects are irremediable, the dismissal should be with prejudice.
                                                                 5
                                                                 6   DATED: November 19, 2018                 HUNTON ANDREWS KURTH LLP
                                                                 7
                                                                 8                                            By: /s/ Jason J. Kim
                                                                 9                                                               Jason J. Kim
                                                                                                                           Attorneys for Defendant
                                                                10                                                NAVY FEDERAL CREDIT UNION
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                 11
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                   MOTION TO DISMISS COMPLAINT AND STRIKE CLASS ALLEGATIONS
                                                                                                                              CASE NO.: 18-CV-2145-BEN-MDD
